
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1747
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Perlmutter (for
			 himself, Mr. Coffman of Colorado,
			 Ms. DeGette,
			 Mr. Lamborn,
			 Ms. Markey of Colorado,
			 Mr. Polis of Colorado, and
			 Mr. Salazar) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Colorado Rapids soccer
		  club for winning the 2010 Major League Soccer Championship.
	
	
		Whereas the Colorado Rapids soccer club won the 2010 Major
			 League Soccer Cup, defeating FC Dallas at BMO Field in Toronto on November 21,
			 2010;
		Whereas this victory marks the first Major League Soccer
			 Cup Championship for the Colorado Rapids since the club was founded as one of
			 the ten founding clubs of Major League Soccer in 1995;
		Whereas the Rapids surmounted an early lead by Dallas to
			 win a 2–1 victory in overtime;
		Whereas goalkeeper Matt Pickens made five saves, two
			 during overtime, to maintain the lead;
		Whereas forward Conor Casey, graduate of Denver South High
			 School, scored the tying goal for Colorado in the 57th minute;
		Whereas forward Macoumba Kandji scored during the second
			 overtime for the winning goal;
		Whereas the Colorado Rapids played the final 13 minutes of
			 overtime one player short due to an injured player leaving the field;
		Whereas the Colorado Rapids entered the playoffs as the
			 7th seed and rose to the challenge to beat 2008 Champions Columbus Crew and the
			 San Jose Earthquakes to enter the final;
		Whereas forward Conor Casey’s exemplary performance earned
			 him the distinction of Cup final MVP;
		Whereas Colorado Rapids Captain Pablo Mastroeni earns his
			 first Cup win as a 13-year MLS veteran;
		Whereas Dick’s Sporting Goods Park, the world’s largest
			 professional stadium and fields complex, in Commerce City, Colorado, is home of
			 the champion Colorado Rapids;
		Whereas the Colorado Rapids organization has been an
			 active community partner in civic events, youth sports, and the National
			 Veterans Wheelchair Games; and
		Whereas the teamwork, sportsmanship, and resolve exhibited
			 by the Colorado Rapids’ players, coaches, and staff in their 2010 season sets
			 an admirable example for all athletes and brings the 2010 Major League Soccer
			 Cup to Colorado: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the
			 Colorado Rapids soccer club for winning the 2010 Major League Soccer Cup;
			 and
			(2)congratulates the
			 Colorado Rapids for winning the first Major League Soccer Cup in the
			 franchise’s history.
			
